Per Curiam.

In this action, petitioner contends that he has been denied due process and equal protection of the laws by the refusal of the trial court to grant his request for a trial transcript so that he could perfect his appeal. However, *338no appeal was prosecuted from this alleged denial of a bill of exceptions.
The question, as to whether an accused has been- denied a transcript of testimony and by such denial deprived of his constitutional rights, is a question which must be raised by appeal from the order denying such transcript and is not cognizable in habeas corpus. Tinsley v. Maxwell, Warden, 176 Ohio St. 185; McCoy v. Maxwell, Warden, 176 Ohio St. 249; and Vaughn v. Maxwell, Warden, 176 Ohio St. 289.

Petitioner remanded to custody.

Taft, C. J., Zimmerman, Matthias, O’Neill, Herbert, Schneider and Brown, JJ., concur.